United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2150
                                    ___________

Donroy Merrival, Jr.                *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the Southern
                                    * District of Iowa.
Demetri Marlowe; Peggy Williams;    *
Captain Wagner; Major Steven        * [UNPUBLISHED]
Dolozal; David Walz,                *
                                    *
            Appellees.              *
                               ___________

                              Submitted: September 16, 2010
                                 Filed: September 24, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Iowa inmate Donroy Merrival, Jr., appeals the district court’s1 adverse grant of
summary judgment in his suit under 42 U.S.C. § 1983 alleging deliberate indifference
to his serious medical needs. Following careful de novo review of the record, and
viewing the record in the light most favorable to Merrival, see Franklin v. Local 2 of


      1
      The Honorable Ross A. Walters, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
the Sheet Metal Workers Int’l Ass’n, 565 F.3d 508, 520 (8th Cir. 2009) (standard of
review), we agree with the district court that Merrival failed to establish a triable issue
of material fact and that judgment was warranted as a matter of law, for the reasons
explained in the court’s thorough opinion.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-